internal_revenue_service number release date index number ------------------------------------- ------------------------------ ---------------------------------------- ------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 plr-148861-12 date date legend taxpayer year date ------------------------------------------------------------------ ------- ------------------------- dear -------------------- this responds to a letter dated date and supplemental correspondence from taxpayer's representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_59 of the internal_revenue_code and sec_1_59-1 of the income_tax regulations to amortize certain research_and_experimental_expenditures incurred in year according to the information submitted taxpayer is the common parent of an affiliated_group_of_corporations that files a federal consolidated_income_tax_return on a calendar_year basis taxpayer relied on an independent tax preparer to advise it of relevant tax provisions and to prepare taxpayer’s year tax_return the tax preparer however did not notify taxpayer of the ability to make a sec_59 election and consequently taxpayer did not make a timely sec_59 election on date taxpayer engaged different tax professionals who advised taxpayer to make the sec_59 election by submitting a request for relief under sec_301_9100-1 for an extension of time to make the election this request is made pursuant to that advice taxpayer represents that it was not aware of the ability to make a sec_59 election to deduct research_and_experimental_expenditures over a 10-year period taxpayer also represents that if it had been aware of the ability to take the election taxpayer would have timely made this election on its year tax_return plr-148861-12 taxpayer represents that granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for the tax years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer represents that it acted in good_faith and that granting relief will not result in prejudice to the interests of the government law and analysis sec_59 allows a taxpayer to deduct ratably over a specified period any qualified_expenditure to which an election under sec_59 applies sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction for the taxable_year in which paid_or_incurred under sec_174 relating to research_and_experimental_expenditures sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if this option is elected sec_59 allows a taxpayer to make an election under sec_59 for any portion of any qualified_expenditure sec_1_59-1 prescribes the time and manner of making the election under sec_59 according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer's income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer's original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins under sec_301_9100-1 the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government section plr-148861-12 a sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service the taxpayer failed to make the election because of intervening events beyond the taxpayer’s control the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election the taxpayer reasonably relied on the written advice of the service or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the government's interest is considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate of all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly the commissioner grants taxpayer an extension of time of days from the date of this letter to make the election under sec_59 for research_and_experimental_expenditures on the year tax_return with the appropriate service_center the election must comply with the requirements of sec_1_59-1 taxpayer should attach a copy of this letter to its related tax_return or if filing electronically attach a statement to the return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder specifically we express no opinion concerning whether taxpayer satisfies the requirements of sec_174 or sec_59 this letter_ruling is directed only to the taxpayer who requested it under sec_6110 a letter_ruling may not be used or cited as precedent plr-148861-12 in accordance with the power_of_attorney on file with this office we are sending a copy of this ruling letter to your authorized representatives we also are sending a copy of this letter to the appropriate industry director lb_i sincerely associate chief_counsel passthroughs and special industries jaime c park senior technician reviewer branch office of associate chief_counsel passthroughs special industries
